
	
		I
		112th CONGRESS
		2d Session
		H. R. 6161
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide an exemption for low-revenue companies from
		  certain SEC regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Innovation
			 Act.
		2.Exemption for
			 low-revenue companies from certain SEC regulationsNot
			 later than 180 days after the date of the enactment of this Act, the Securities
			 and Exchange Commission shall revise the definition of accelerated
			 filer, as such term is defined in Rule 12b–2 of the Commission (17
			 C.F.R. 240.12b–2), to include issuers that have annual revenues of greater than
			 $100,000,000 during the most recently completed fiscal year for which audited
			 financial statements are available and have an aggregated worldwide market
			 value of the voting and non-voting common equity held by its non-affiliates of
			 $250,000,000 or more, but less than $700,000,000, as of the last business day
			 of the issuer’s most recently completed second fiscal quarter.
		
